DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detector monitor” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 to 7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, lines 2 and 3, “receive the determined engagement from the at least one crop engagement detector” is indefinite and unclear (e.g., how is the determined engagement, which is apparently determined by the control system, received from the at least one crop engagement detector?)
In claim 7, line 4, “the at least one crop detector” apparently has insufficient antecedent basis, and should apparently read, “the at least one crop engagement detector”
In claim 18, line 1, “[t]he apparatus of claim 11” is indefinite e.g., because claim 11 is a method claim.  This is understood by the examiner to be a typographical error, and that the intent of the claim is to refer back to the method of claim 11 (e.g., since a corresponding claim 10 already depends from apparatus claim 1).
In claim 18, lines 1 and 2, “the at least one crop engagement detector” apparently has insufficient antecedent basis, and should apparently read, “the at least one crop detector”.
Claim limitation “detector monitor” in claim 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is not clear what structure in the specification receives “the determined engagement” (e.g., rather than the produced data) from the at least one crop engagement detector.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 to 15 and 18 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 and Step 2A, Prong I:
Claim(s) 11 to 15 and 18 to 20, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of detecting crop engagement, e.g., by receiving data from at least one crop detector mounted on at least a portion of a reel of a harvester; processing the data from the at least one crop detector; and detecting crop engagement from the processed data; wherein the receiving step comprises: wirelessly receiving the data from the at least one crop detector; wherein the processing comprises: monitoring the data received from the at least one crop detector; and monitoring rotation rate of the reel; wherein the detecting step comprises: detecting the crop engagement from the processed data and the rotation rate; detecting torque of the reel; wherein the reel has an axis of rotation and wherein the at least one crop engagement detector comprises a plurality of sensors spaced in a circumferential direction around the axis of rotation; receiving data from at least one crop detector mounted on at least a portion of a reel of a harvester; processing the data from the at least one crop detector; and detecting crop engagement from the processed data.
 This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because it could be practically performed in the human mind as a mental process.
For example, a wife could be watching her farmer husband as he harvests short wheat, and she could communicate with him by cell phone and say, “Honestly, honey, the reel height is too high, I can see as you pass by in front of me that the reel is above the wheat canopy and really isn’t engaging anything.  Please lower it a little!”  And after he lowers it a little, she could continue, “Good job dear!  Now I see the reel engaging the wheat and bringing the stalks to the cutter bar as you’re advancing, and I hear the engine operating under the proper load [torque] and the reel speed decreasing from its free running pitch like it should when it’s actually doing something by engaging the wheat.  I think you’ll be done with a large harvest in no time now, and I’ll have a surprise waiting – by the fireplace – when you get home!  Love you!”
Step 2A, Prong II:
Additionally, the abstract idea is not integrated by the recitation of additional elements/limitations into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) particular machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity (e.g., a crop detector for data gathering, monitoring rotation rate or detecting torque as data gathering, etc.), is recited in or encompassed by the claims.
Step 2B:
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., wirelessly transmitting, etc.) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry, for example as indicated in applicant's specification at published paragraphs [0051] to [0053], and moreover, the generically recited computer elements (e.g., a computing device, a control system, program code, a computer-readable medium, receivers including wireless receivers, etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., for use with a crop header, or with the detector positioned on the reel) is not enough to transform the abstract idea into a patent-eligible invention (Flook[1]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 6, 8, 10 to 15, and 17 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Honeyman et al. (2021/0243954) in view of Murase et al. (Japan, 2019-24397; EPO machine translation attached).
Honeyman et al. (‘954) reveals:
per claim 1, a harvesting apparatus comprising:
a harvester [e.g., FIG. 1];
a header [e.g., 20, 28] coupled to the harvester, the header including a reel [e.g., 30 in FIG. 2C, e.g., as included in the header 28 of FIG. 2C] configured to rotate at a reel rotation rate [e.g., the “reel speed” of paragraph [0019]] to draw crop from a crop field toward the header as the harvester moves through the crop field [e.g., e.g., paragraph [0028] (“rotating reels 24 for sweeping the standing crop into the sickle 22 to improve cutoff”), etc.; and as would have been understood by and obvious to one of ordinary skill in the art, as is/was conventional];
at least one crop engagement detector [e.g., the sensors 84 (FIG. 5), the extended-length light strips 92 in FIG. 2C, including the sensor 66 that e.g., directly or indirectly measures the rotational speed of the reel 30 and may be positioned at “any location between the motor 38 and the reel 30” (paragraph [0035]) and the sensor 68 for measuring drive pressure, torque, etc. that obviously would have measured e.g., torque at the reel, angular position phase at the reel (paragraph [0036]), etc.] at least partially positioned on the reel [e.g., obviously to cooperate with the reel, e.g., to measure its rotational speed (paragraph [0035]), torque, etc. or to measure crop height in front of the reel (paragraph [0052]), as an obvious place of the header (20, 28) to mount the respective (e.g., left and right) light strips], the at least one crop engagement detector configured to produce data indicating when at least one respective portion of the reel is engaging the crop [e.g., based on the sensed reel speed, the sensed drive pressure/torque, the sensed crop height from the light strip (92), etc.; e.g., paragraphs [0051], [0055], [0057], etc.; e.g., with the load being within the setpoint window (FIG. 4C), or at least not less than the low setpoint, indicating crop engagement]; and
a control system [e.g., 26 in FIGS. 1, 4A, etc. implementing control e.g., as described in FIGS. 7 to 9, etc.] coupled to the at least one crop engagement detector, the control system configured to determine engagement of the crop by the reel [e.g., at 106 in FIG. 7] from the data [e.g., with the load being determined (at 102 in FIG. 7; and as described at paragraphs [0057], etc.) based on a “combination” of the speed/pressure sensor measurements (read at 96 in FIG. 7) and the sensed or detected crop via the light strips 92] and the reel rotation rate [e.g., the reel rotational speed detected by the sensor 66, for calculating load from speed and pressure (see e.g., paragraph [0038])];
While the examiner believes it would have been obvious to one or ordinary skill in the art that at least the reel rotational speed sensor (and/or the upright, extended light strips 92 which include plural transmitters/receivers and/or a single transmitter [and receiver] and optics to reflect the beam plural times, which are mounted to the header 20 (28)) as parts of the crop engagement detector would have been at least partially positioned on the reel[2], it may be alleged that Honeyman et al. (‘954) does not expressly reveal that at least part of the crop engagement detector is at least partially positioned (or mounted) on the reel.
However, in the context/field of a universal combine having a reel whose height is adjusted based on whether or not a grain culm[3] [stalk] of a crop blocks a reception signal of an optical reception unit 38b that cooperates with an optical transmission unit 38a of a grain detection sensor 38 (see e.g., FIGS. 5 and 6), Murase et al. (JP, ‘397) teaches that the respective units of the grain detection sensor 82 may be provided on each of two reel arms 31 (at the front portions thereof, so as to be disposed at positions ahead of the reel) that pivotally support the (suction) reel 30, and (e.g., at paragraph [0040]) that the reel 30 may be raised (by a preset distance or in a preset time) by a control unit C when a grain culm is detected between the transmission unit 38a and the reception unit 38b, or lowered by a preset distance (or in a preset time) when no grain culm is detected (see e.g., Steps S110 and S111 in FIG. 8), based on the reception signal of the optical reception unit 38b.
It would have been obvious at the time the application was filed to implement or modify the Honeyman et al. (‘954) header reel height adjusting system and method so that each of the upright, extended length light strips 92A, 92B shown in FIG. 2C were attached to the front portions of each of the two reel arms (e.g., the carrier arms 42A, 42B that enable the reem to be moved, e.g., raised and lowered), e.g., so as to be disposed at positions ahead of the reel, as taught by Murase et al. (JP,’397) in FIGS. 5 and 6, so that the light strips (92A, 92B) would have been able to detect the presence or no presence of crop (culms) breaking the beam(s) for effecting raising or lowering of the reel, as taught by Murase et al. (JP, ‘397), e.g., either used in combination with the load control of Honeyman et al. (‘954) or as an obvious alternative thereto, and so that other sensors (e.g., 66, 68, 84, etc.) in Honeyman et al. (‘954) used to control the reel height would have been at least partially positioned or mounted on an obvious portion of the reel (e.g., shaft, support bearings, support arms, etc.), in order that the light strips (92) would have mounted to the (reel arm = part of the reel, of the) header 20 (28) in a convenient and effective manner, as desired by Honeyman et al. (‘954) and as shown by Murase et al. (JP, ‘397), in order that the sensors would have been conveniently positioned/mounted to cooperate with the reel and detect, e.g., reel speed, reel torque, etc., and as combining prior art elements according to known methods to yield predictable results (KSR), and a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Honeyman et al. (‘954) header reel height adjusting system and method would have rendered obvious:
per claim 1, at least one crop engagement detector at least partially positioned on the reel [e.g., the light strips (92A, 92B) being positioned on reel arms (e.g., 42A, 42B) that are considered to be part of the reel, such as on reel arms 31 as taught by Murase et al. (JP, ‘397), for example only, as depicted in the footnote below by the examiner[4]];
per claim 2, depending from claim 1, wherein each of the at least one crop engagement detector includes:
a light source configured to generate light [e.g., the light source(s) 92A (a single or plural light transmitters) in FIG. 2C of Honeyman et al. (‘954)];
a reflector [e.g., “optics to reflect the beam multiple times” at paragraph [0052] in Honeyman et al. (‘954)] positioned and configured to reflect the light from the light source; and
a detector positioned and configured to detect the reflected light from the detector [e.g., the receiver(s) 992B along the length of the opposing strip, in paragraph [0052] of Honeyman et al. (‘954)], wherein detection of the light indicates no reel-crop engagement and no detection of the light indicates reel-crop engagement [e.g., with the crop breaking the beam of light in one or more beams, and thereby providing an indication of crop height based on how many beams of light are interrupted, at paragraph [0052] in Honeyman et al. (‘954)];
per claim 3, depending from claim 2, wherein the light source, the reflector, and the detector are positioned on the reel [e.g., attached to the front portions of each of the two reel arms 31 in Murase et al. (JP, ‘397) (e.g., carrier arms 42A, 42B in Honeyman et al. (‘954)), which the examiner considers to be part of the reel, so as to be disposed ahead of the reel (FIG. 5)];
per claim 4, depending from claim 1, wherein the at least one crop engagement detector includes a light source positioned on the reel and configured to generate light and a detector positioned on the reel and configured to detect the light from the light source, wherein the detector is spaced from the light source in a longitudinal direction of the reel [e.g., as disclosed by both Honeyman et al. (‘954) in FIG. 2C and Murase et al. (JP, ‘397) e.g., in FIGS. 5 and 6];
per claim 5, depending from claim 1, wherein the control system comprises:
a detector monitor [e.g., 26 in FIGS. 1, 4A, etc. in Honeyman et al. (‘954)] configured to receive the determined engagement from the at least one crop engagement detector; and
a reel position monitor [e.g., the sensor 66 configured to measure the rotational speed of the reel 30, in Honeyman et al. (‘954)] configured to determine the reel rotation rate;
per claim 6, depending from claim 5, further comprising:
a reel torque monitor configured to detect torque on the reel [e.g., the sensor 68 in Honeyman et al. (‘954) implemented as a torque sensor (paragraph [0036])];
per claim 8, depending from claim 1, wherein the control system is further configured to:
adjust a height of the reel [e.g., as taught by Honeyman et al. (‘954) in conjunction e.g., with FIG. 7 and by Murase et al. (JP, ‘397) in conjunction with (e.g., Steps S110 and S111) in FIG. 8] responsive to the data from the at least one crop detector indicating when the at least one respective portion of the reel is engaging the crop [e.g., based on the (crop-engaging) load in Honeyman et al. (‘954) and/or the determined presence of grain culm based on the reception signal of the reception unit 38b in Murase et al. (JP, ‘397)];
per claim 10, depending from claim 1, wherein the reel has an axis of rotation and wherein the at least one crop engagement detector comprises a plurality of sensors spaced in a circumferential direction around the axis of rotation [e.g., the upright direction of the sensor strips 92A, 92B in FIG. 2C of Honeyman et al. (‘954), when those strips are mounted on the reel arms ahead of the reel as taught by Murase et al. (JP, ‘397) in FIGS. 5 and 6, would have obviously corresponded to a circumferential direction around the reel axis of rotation, e.g., with the circumferential direction depicted by a double-ended arrow in a sketch made by the examiner based on FIG. 5 of Murase et al. (JP, ‘397) in the footnote below[5]];
per claim 11, a method for detecting reel-crop engagement, the method comprising:
receiving data from at least one crop detector mounted on at least a portion of a reel [e.g., of a harvester [e.g., the data from the sensors 66, 68, 84, 92, etc. in Honeyman et al. (‘954); and from 38 in Murase et al. (JP, ‘397); with the speed, grain culm detection sensors, etc. obviously being mounted on at least a portion of the reel, as described above];
processing the data from the at least one crop detector [e.g., to control the reel height based on the load/window in FIGS. 7 to 9, etc. of Honeyman et al. (‘954), in accordance with the processed sensor (e.g., 66, 68, 84, 92, etc.) signals; and based on the detected/not detected grain culm e.g., processed as in FIG. 8 of Murase et al. (JP, ‘397)]; and
detecting crop engagement from the processed data [e.g., as detected by the load, etc. in Honeyman et al. (‘954), and as detected by grain culm blocking the transmitting signal of the transmitting unit 38a so that the transmitting signal is not received by the receiving unit 38b (in conjunction with FIG. 8), or received at a particular frequency (in conjunction with FIG. 9), whereby it is possible to detect the presence of grain culms (paragraphs [0035], etc.) in Murase et al. (JP, ‘397)];
per claim 12, depending from claim 11, wherein the receiving step comprises:
wirelessly receiving the data from the at least one crop detector [e.g., paragraph [0036] in Honeyman et al. (‘954), “The computing system 26 is communicatively coupled to the sensors 66, 68 via a wired or wireless connection (not shown).”  See also paragraph [0043], “all or a portion of the communications [in the control system 46] may be achieved wirelessly (e.g., via Bluetooth, 802.11, near field communications (NFC), etc.)”];
per claim 13, depending from claim 11, wherein the processing comprises:
monitoring the data received from the at least one crop detector [e.g., the sensor detections/inputs, in both Honeyman et al. (‘954) and Murase et al. (JP, ‘397)]; and
monitoring rotation rate of the reel [e.g., the rotational speed of the reel, obtained e.g., from the sensor 66 and used as shown in FIGS. 4A, 7, etc., in Honeyman et al. (‘954)];
per claim 14, depending from claim 13, wherein the detecting step comprises:
detecting the crop engagement from the processed data and the rotation rate [e.g., from the load and the rotational speed of the reel, as at FIGS. 4A to 4C, 7, etc. in Honeyman et al. (‘954)];
per claim 15, depending from claim 11, further comprising:
detecting torque of the reel [e.g., via the sensor 68, as at paragraph [0036], in Honeyman et al. (‘954)];
per claim 17, depending from claim 11, further comprising:
adjusting a height of the reel responsive to the detected crop engagement [e.g., as at FIGS 7 (Steps 108 and 110) to 9 of Honeyman et al. (‘954); and as in FIG. 8 (e.g., S110 and S111) in Murase et al. (JP, ‘397)];
per claim 18, depending from claim 11, wherein the reel has an axis of rotation and wherein the at least one crop engagement detector comprises a plurality of sensors spaced in a circumferential direction around the axis of rotation [e.g., when the light strip (92) in Honeyman et al. (‘954) was obviously mounted at the reel arms, forward of the reel, and included plural (vertically arranged) receivers 92B, as described above with respect to claim 10];
per claim 19, a non-transitory computer-readable medium [e.g., claims 19 and 20, etc. of Honeyman et al. (‘954)] storing program code for use with a header of a harvester [e.g., FIGS. 1 to 3 in Honeyman et al. (‘954)], the header including a reel [e.g., 30 in Honeyman et al. (‘954), 30 in Murase et al. (JP, ‘397)] configured to draw crop from a crop field toward the header as the harvester moves through the crop field [e.g., e.g., paragraph [0028] in Honeyman et al. (‘954), “rotating reels 24 for sweeping the standing crop into the sickle 22 to improve cutoff”, etc.; and as would have been understood by and obvious to one of ordinary skill in the art, as is/was conventional], the program code, when executed, is operative to cause a computing device to perform the steps of:
receiving data from at least one crop detector mounted on at least a portion of a reel of a harvester [e.g., the data from the sensors 66, 68, 84, 92, etc. in Honeyman et al. (‘954); and from 38 in Murase et al. (JP, ‘397)];
processing the data from the at least one crop detector [e.g., to control the reel height based on the load/window in FIGS. 7 to 9, etc. of Honeyman et al. (‘954), in accordance with the processed sensor (e.g., 66, 68, 84, 92, etc.) signals; and based on the detected/not detected grain culm e.g., processed as in FIG. 8 of Murase et al. (JP, ‘397)]; and
detecting crop engagement from the processed data [e.g., as detected by the load, etc. in Honeyman et al. (‘954), and as detected by grain culm blocking the transmitting signal of the transmitting unit 38a so that the transmitting signal is not received by the receiving unit 38b (in conjunction with FIG. 8), or received at a particular frequency (in conjunction with FIG. 9), whereby it is possible to detect the presence of grain culms (paragraphs [0035], etc.) in Murase et al. (JP, ‘397)];
per claim 20, depending from claim 19, wherein the program code, when executed, is further operative to cause the computing device to perform the step of:
adjusting a height of the reel responsive to the detected crop engagement [e.g., as at FIGS 7 (Steps 108 and 110) to 9 of Honeyman et al. (‘954); and as in FIG. 8 (e.g., S110 and S111) in Murase et al. (JP, ‘397)];
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Honeyman et al. (2021/0243954) in view of Murase et al. (Japan, 2019-24397; EPO machine translation attached) as applied to claims 6 and 15 above, and further in view of Dima et al. (2019/0021226).
Honeyman et al. (‘954) as implemented or modified in view of Murase et al. (JP, ‘397) has been described above.
While the implemented or modified Honeyman et al. (‘954) header reel height adjusting system and method teaches e.g., at paragraphs [0043], [0051], [0057] and elsewhere that (e.g., at all times) the reel height may be controlled based on a (e.g., weighted) “combination” of e.g., the determined load (e.g., determined based on signals of sensors 66, 68, etc.) and the sensed crop (e.g., sensed with the light strips 92), he may not reveal the detection of the standing or lodged state of the crop in conjunction with adjusting the reel height.
However, in the context/field of controlling a harvester based on crop state classification, Dima et al. (‘226) teaches that the vertical position of the reel is controlled differently based on whether a downed (fallen/lodged) or standing crop is detected e.g., by a camera (48), so that when the downed crop is detected, the reel is moved forwardly and down ahead of the knife bar in order to lift the downed crop.
It would have been obvious at the time the application was filed to implement or further modify the Honeyman et al. (‘954) header reel height adjusting system and method so that, when a downed (fallen) crop state was detected e.g., by a camera (48) as taught by Dima et al. (‘226), the reel would have been moved forwardly and down in order to lift the downed crop, as taught by Dima et al. (‘226), whereas when a standing crop was detected, the reel position would have been controlled in the manner taught by Honeyman et al. (‘954) as implemented or modified in view of Murase et al. (JP, ‘397), in order to maintain a load window for the reel height and/or to control the reel height based the (long or short) grain culm and its corresponding load (e.g., paragraphs [0036], [0037], etc. in Murase et al. (JP, ‘397)), as combining prior art elements according to known methods to yield predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Honeyman et al. (‘954) header reel height adjusting system and method would have rendered obvious:
per claim 7, depending from claim 6, wherein the control system is further configured to:
determine if the crop is in a standing state or a lodged state [e.g., for example, by using a camera 48 as taught by Dima et al. (‘226), with the lodged state being the downed state]; and
adjust a height of the reel [e.g., as in FIGS. 7 to 9 of Honeyman et al. (‘954)]:
responsive to the data from the at least one crop detector indicating when [e.g., not necessarily “responsive to”, but only e.g., at the same time as] the at least one respective portion of the reel is engaging the crop when the crop is in the standing state [e.g., as taught by the combination control (load and light strip) in Honeyman et al. (‘954)]; and
responsive to the detected torque when the crop is in the lodged state [e.g., as taught by the load (torque) control in Honeyman et al. (‘954), obviously used when the crop was either in the standing state or in the downed (fallen) state, as taught by Dima et al. (‘226)];
per claim 16, depending from claim 15, further comprising:
determining if the crop is in a standing state or a lodged state [e.g., for example, by using a camera 48 as taught by Dima et al. (‘226), with the lodged state being the downed state]; and
adjusting a height of the reel [e.g., as in FIGS. 7 to 9 of Honeyman et al. (‘954)]:
responsive to the data from the at least one crop detector indicating when [e.g., not necessarily “responsive to”, but only e.g., at the same time as] the at least one respective portion of the reel is engaging the crop when the crop is in the standing state [e.g., as taught by the combination control (load and light strip) in Honeyman et al. (‘954)]; and
responsive to the detected torque when the crop is in the lodged state [e.g., as taught by the load (torque) control in Honeyman et al. (‘954), obviously used when the crop was either in the standing state or in the downed (fallen) state, as taught by Dima et al. (‘226)];
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Honeyman et al. (2021/0243954) in view of Murase et al. (Japan, 2019-24397; EPO machine translation attached) as applied to claim 1 above, and further in view of Gebben (4,545,261).
Honeyman et al. (‘954) as implemented or modified in view of Murase et al. (JP, ‘397) has been described above.
Honeyman does not reveal the slip ring assembly, although he teaches that the sensor 68 may detect the reel torque (paragraph [0036]), e.g., by sensing angular position phases end to end along the reel as described at paragraph [0036] in Honeyman et al. (‘954)
However, in the context/field of a shaft torque measuring system for a harvester, Gebben (‘261) teaches that a torque transducer/sensor may measure, using a displacement transducer 18, displacement due to shaft twist arising from the torque, with power being supplied to (and a signal being received from) the displacement transducer via (e.g., stainless steel) slip rings 24, 25 (and 26).
It would have been obvious at the time the application was filed to implement or further modify the Honeyman et al. (‘954) header reel height adjusting system and method so that the sensor 68 was implemented (e.g., at the reel 30) as a torque transducer/sensor (18) for measuring a torque by twist/position phase, as taught by Gebben (‘261) and as suggested by Honeyman et al. (‘954) himself at paragraph [0036], in order to measure the reel torque, and so that power to the torque transducer/sensor (18) would have been provided by means of (e.g., stainless steel) slip rings (24, 25) as taught by Gebben (‘261), so that the shaft would be able to rotate while the transducer/sensor was provided with power for measuring the torque through a (e.g., less-expensive, than precious metal) slip ring, as taught by Gebben (‘261), as combining prior art elements according to known methods to yield predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Honeyman et al. (‘954) header reel height adjusting system and method would have rendered obvious:
per claim 9, depending from claim 1, further comprising:
a power source coupled to the header [e.g., the power source for the shaft torque measuring system in Gebben (‘261) used at the reel 30 in Honeyman et al. (‘954) as a torque sensor (68), as suggested by Honeyman et al. (‘954) at paragraph [0036]]; and
a slip ring assembly [e.g., 24, 25 in Gebben (‘261) for supplying power to the displacement transducer 18 mounted on the shaft for measuring the reel shaft torque] coupled to the reel between the power source and the at least one crop engagement detector [e.g., the sensors 68, 66, 92, etc. in Honeyman et al. (‘954) in combination with the sensor[s] (38) in Murase et al. (JP, ‘397)];
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Honeyman et al. (2021/0243954) in view of Murase et al. (Japan, 2019-24397; EPO machine translation attached) as applied to claims 1 and 11 above, and further in view of Assfalg (Germany, 2900841; EPO machine translation attached).
Honeyman et al. (‘954) as implemented or modified in view of Murase et al. (JP, ‘397) has been described above.
It may be alleged that Honeyman does not expressly reveal the plurality of sensors spaced in a circumferential direction around the reel axis of rotation.
However, this feature is shown in FIGS. 1 and 2 of Assfalg (DE, ‘841) as being one conventional way6 to mount upper and lower infrared transmitters and receivers on reel arms for generating two beams, wherein the reel height is adjusted/controlled so that the lower beam is/will be blocked by the height of the grain while the upper beam is/will remain unblocked (FIG. 2), as reproduced by the examiner below/on the next page:

    PNG
    media_image3.png
    568
    626
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    505
    732
    media_image4.png
    Greyscale



It would have been obvious at the time the application was filed to implement or further modify the Honeyman et al. (‘954) header reel height adjusting system and method so that the upright, extended-length sensor strips 92A, 92B in FIG. 2C of Honeyman et al. (‘954) would have been mounted to and supported by the reel arms, as taught by Assfalg (DE, ‘841), in such a way that the positions of upper and lower beams, and thus the upper and lower detectors, obviously corresponded to a circumferential direction around the reel axis of rotation, as shown by Assfalg (DE, ‘841) in FIG. 1, so that the reel height could be controlled, if desired and at various times, based on (and weighting) the detection signals from the light strips 92A, 92B, so that the reel height would have been controlled to a position where a lower beam was blocked by the height of the grain while an upper beam was not, as taught by Assfalg (DE, ‘841), as combining prior art elements according to known methods to yield predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Honeyman et al. (‘954) header reel height adjusting system and method would have rendered obvious:
per claim 10, depending from claim 1, wherein the reel has an axis of rotation and wherein the at least one crop engagement detector comprises a plurality of sensors spaced in a circumferential direction around the axis of rotation [e.g., as shown by the two receivers/sensors in FIGS. 1 and 2 of Assfalg (DE, ‘841)];
per claim 18, depending from claim 11, wherein the reel has an axis of rotation and wherein the at least one crop engagement detector comprises a plurality of sensors spaced in a circumferential direction around the axis of rotation [e.g., as shown by the two receivers/sensors in FIGS. 1 and 2 of Assfalg (DE, ‘841)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
To assist in interpreting the phrase “upright, extended-length light strips 92 on opposing sides of the header 20” at paragraph [0052] in Honeyman et al.(‘954) from the perspective of one having ordinary skill in the art, the examiner looks to the prior art:

    PNG
    media_image5.png
    494
    1374
    media_image5.png
    Greyscale
For example, Kazuto (Japan Utility Model, 61-182227 U) reveals in FIGS. 1 to 4 a reel height control device for an combine harvester in which three vertically-arranged light transmitters and detectors (24a, 24b, 24c and 25a, 25b, 25c, respectively) are [e.g., apparently arranged in/as a vertical strip and are] attached to the reel support arms 22 on opposite sides of the combine harvester, for measuring the height of the culm to be harvested and adjusting the vertical height of the reel 23 in accordance with the measurement, with a portions of FIGS. 1, 2, and 4 being reproduced below/on the next page by the examiner:

Meier (Germany, 2411153; with EPO machine translation) reveals in FIGS. 1 and 2 a combine harvester having a light barrier 8, mounted in front of the (rotation circle of the) reel 2 (claim 6) at the front end of the arms 3 on which the reel 2 is articulated for vertical movement, wherein the light barrier 8 may “extend[] over the entire width of the reel 2” and may include “two barriers with beams crossing in the vertical plane” e.g., in order to obtain mean values (paragraph [0020] of the machine translation) e.g., of the stalk height.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)
        2 For example only, to detect rotational speed of the reel, it would have been obvious that the sensor 66 would have cooperated with a portion (e.g., a tone wheel for an optical sensor, a toothed wheel for an inductive/Hall/MR sensor, etc.) that was connected to and rotated with (and thus was considered to be a part of) the reel, as was well-known and conventional in the art.
        3 culm (kʌlm) n.
        1. a stem or stalk, esp. the jointed and usu. hollow stem of grasses.
        . . .
        [From:  Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd. Copyright 2005, 1997, 1991 by Random House, Inc. All rights reserved.  Retrieved 13 July 2022.]
        4 The examiner depicts below/on the next page an example of providing the light strips on reel arms, using the illustrated reel arms 31 of Murase et al. (JP, ‘397) as an example only because his (simple) FIG. 5 is more amenable to example modification by the examiner than the (more complex) illustration in FIG. 2C in Honeyman et al. (‘954):
        
    PNG
    media_image1.png
    720
    1018
    media_image1.png
    Greyscale

        5 A sketch based on FIG. 5 in Murase et al. (JP, ‘397) showing plural (light) sensors (circles in the light strip) arranged in a circumferential direction (double-ended arrow) around the reel axis is provided below/on the next page by the examiner, with such an arrangement of sensors having been obvious (to one of ordinary skill in the art) from the teachings of Honeyman et al. (‘954) and Murase et al. (JP, ‘397), as detailed above:
        
    PNG
    media_image2.png
    433
    602
    media_image2.png
    Greyscale

        6 For example, see also JP 62-182227 U, cited herewith.